Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 6/24/2022 has been entered. Claims 1, 3-7, 9-16 and 18-19 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remark, filed on 6/24/2022, with respect to 1, 8, 16 and 19 have been fully considered and are persuasive. The rejection of claims 1, 8, 16 and 19 has been withdrawn.

Regarding claim 16, Applicants do not intend for claim 16 to invoke 35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph.

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the power supply generates the switched direct current power signal at a positive direct current voltage level for a first portion of a time period and at a negative direct current voltage level for a second portion of the time period”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 3, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the power supply generates the switched direct current power signal at a first direct current voltage level for a first portion of a time period and at a second direct current voltage level for a second portion of the time period”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 6, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the switched direct current power signal is optimized to avoid corrosion of the coaxial cable”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.
Regarding claim 7, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the power supply switches the switched direct current power signal between a first direct current voltage level and a second direct current voltage level based on a predetermined schedule”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 9, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the power gateway adapts to the change in the switched direct current power signal from a first voltage to a second voltage in response to a synchronization signal”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 11, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the power supply switches the switched direct current power signal between a first direct current voltage level and a second direct current voltage level based on a synchronization signal”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 12, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the switched direct current power signal comprises a periodic, non-sinusoidal waveform, a pulse wave, and/or has a duty cycle of 50%”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 13, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a power management device; and a second power supply; wherein the power management device is configured to direct the switched direct current power signal from the power supply to the second power supply responsive to a fault in the second power supply”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 16, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the power gateway device receives the switched direct current power signal at a first direct current voltage level for a first portion of a time period and receives the switched direct current power signal at a second direct current voltage level for a second portion of the time period”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 19, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “receiving the switched direct current power signal at a first direct current voltage level for a first portion of a time period; and receiving the switched direct current power signal at a second direct current voltage level for a second portion of the time period; wherein the first direct current voltage level, the first portion of the time period, the second direct current voltage level, and the second portion of the time period, are set to avoid corrosion of the coaxial cable”. The closest prior art of record, Oughton, JR. U.S. Patent Publication No. US 2002/0153778 A1 and Nitta U.S. Patent Publication No. US 2002/0025788 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631